Exhibit 10.30

 

Kewaunee Scientific Corporation

Executive Severance Pay Policy

Effective Date: December 12, 2005

Revised: N/A

 

PURPOSE

 

Severance pay benefits are intended to provide support for Kewaunee Scientific
Corporation (the “Company”) Executive Associates who become unemployed as a
result of management action. The philosophy of this policy is to ensure that
management does not take lightly the separation of any Company Associate,
whether because of performance deficiencies or Company action. The policy is
designed to be fair to all affected Associates and even beneficial to those
Associates who choose to sign a release and waiver of claims agreement. Release
and waiver agreements are strongly encouraged in this policy because the Company
needs to protect its interests in exchange for the additional consideration
provided to Associates.

 

SCOPE

 

The Executive Severance Pay Policy applies to active, regular, full-time,
non-union, U.S. exempt salary Associates, in salary grade 19 or higher,
reporting directly to the President and Chief Executive Officer of the Company.

 

  A. Director of Human Resources

 

The Director of Human Resources is responsible for administering the Severance
Pay Policy in a way that is consistent with both the philosophy and the
mechanics of the policy, as well as entering the proper codes into the Company’s
HRIS and payroll systems.

 

  B. Compensation Committee of the Board of Directors

 

The Compensation Committee is the Plan Administrator of the Executive Severance
Pay Policy and is responsible for final interpretation of the Policy. Any
changes to the Policy must be approved by the Compensation Committee and the
Board of Directors. The Associates covered under this policy shall be notified
within ten (10) days of any such changes.

 

PROVISIONS

 

Eligibility

 

All active, regular, full-time, non-union, U.S. exempt salary Associates, in
salary grade 19 or higher, reporting directly to the President and Chief
Executive Officer of the Company.

 

Severance Benefit Overview

 

Consistent with the Company’s policy, severance benefits are intended to provide
support for Executive Associates who become unemployed as a result of a
qualifying event. Two levels of benefits, standard and enhanced, are available
under the severance program to Executive Associates who meet the eligibility and
participation requirements. For an Associate to receive the enhanced benefits,
he or she must sign the Release and Waiver Agreement described below. Severance
payment(s) are subject to applicable taxes and withholdings, and are not earned
or deferred compensation. The Company will deduct and/or withhold from
separation pay any applicable medical insurance contributions.

 

E-1



--------------------------------------------------------------------------------

Qualifying Events

 

A qualifying event is a termination of employment under circumstances that are
typically management-initiated and not related to the Associate’s own action(s).
Examples of such events include, but are not limited to, reductions-in-force,
plant closings, and major restructuring efforts. The following are examples of
circumstances that would NOT constitute qualifying events. This list is not
intended to be all-inclusive.

 

  1. Resignation;

 

  2. Associate-elected retirement;

 

  3. Termination of employment for cause;

 

  4. Permanent disability with actual receipt of long-term disability benefits
per disability plan;

 

  5. Failure to return to work after temporary lay-off;

 

  6. Resignation or loss of employment due to a personal leave of absence;

 

  7. When an operation is restructured and the Associate is offered a reasonably
comparable job, or an operation is divested and the Associate is employed by the
new owner and/or management of the operation;

 

  8. When an Associate is transferred to or offered a reasonably comparable job
in any Company operation, subsidiary, or affiliated company (unless the offered
position would have required the Associate to relocate to a new work location
that is fifty (50) miles away from his or her current residence); or

 

  9. Death.

 

Release and Waiver of Claims Agreements

 

The Release and Waiver Agreement contains a release of all legal claims,
including employment discrimination claims under the Age Discrimination in
Employment Act, the Civil Rights Act of 1964 as amended, the Equal Pay Act, and
the Americans with Disabilities Act, against the Company. Release and waiver of
claims agreements are a critical element in the Severance Pay Policy and, thus,
should be used in instances involving qualifying events to help limit litigation
challenging such Company action. Thus, for an Associate to receive the enhanced
severance pay and benefits outlined in this Policy, he or she must sign the
release and waiver agreement.

 

All release agreements must be executed in accordance with the Older Workers
Benefit Protection Act of 1990. Please be advised that the legal requirements
for release agreements vary depending on the nature of the qualifying event and
the population of Associates involved. Consequently, the Director of Human
Resources must review and approve all release and waiver agreements prior to
distributing any release agreements.

 

Associates who choose not to sign the release and waiver of claims agreement
will be eligible for the standard severance payment as designated below, COBRA
coverage for up to 18 months, and vested/unused vacation earned prior to the
termination date. They will not be eligible for any other benefits provided for
in this Policy.

 

If an Associate is terminated by action of the Company as described above, the
Associate will be paid a severance payment(s) according to one of the schedules
below, depending on whether he or she signs a release and waiver agreement. To
receive enhanced benefits, the Associate must sign, submit, and not revoke the
release agreement that provides additional consideration for signing a release
of all potential claims and provides the Company certain protections authorized
by law.

 

Associates must be advised to consult with an attorney prior to executing the
release and waiver agreement described in this Policy.

 

Release and waiver agreements are legal documents and may NOT be altered for any
reason without prior approval from the Director of Human Resources.

 

E-2



--------------------------------------------------------------------------------

When a severance package is offered to an Associate, he or she will receive a
release and waiver agreement that includes the following provisions:

 

  •   Review period of 45 days

  •   Revocation period of 7 days

  •   Attachment A to the release and waiver agreement (listing in accordance
with the OWBPA)

 

•   Review Period

 

The Associate may sign and return the agreement at any time within forty-five
(45) days of receipt. Signed agreements should be returned to the Director of
Human Resources.

 

•   Revocation Right

 

If the Associate signs the release and waiver agreement, he or she may revoke it
in writing within seven (7) days after it is signed and returned. Revocations
must also be returned to the Director of Human Resources and are not effective
unless received within the seven-day period. Once the Associate has signed and
returned the release and waiver agreement and the period for revocation has
expired, he or she is entitled to begin receiving the enhanced benefits. This
seven-day revocation period cannot be shortened.

 

Severance Pay

 

Severance payments are calculated at the Associate’s base compensation rate at
the time of his or her termination of employment. Base compensation does not
include bonuses, overtime pay, commissions, fees, incentives, or automobile
allowances.

 

Severance pay is based on length of service from the most recent hire date to
the date the Associate is terminated because of the qualifying event. Associates
with less than two full years of service will receive the minimum payment as
applicable.

 

The Company reserves the right to amend or completely terminate this Policy for
any or all groups of Associates at any time, pursuant to the Employee Retirement
Income Security Act of 1974 (ERISA).

 

Standard Severance Payment (Without a Signed Release and Waiver Agreement)

 

Eligible Associates who choose not to sign the release and waiver of claims
agreement are eligible for the Company’s standard severance plan as indicated
below, COBRA for up to 18 months, and will be paid for any vested/unused
vacation earned prior to the termination date. They will not be eligible for any
other benefits provided for in this policy.

 

Standard Severance Payment Without a Signed Release and Waiver
Agreement            Number of Weeks–4

 

Enhanced Severance Payment (With a Signed Release and Waiver Agreement)

 

Enhanced Benefits:

 

Eligible Associates who sign a release and waiver agreement are entitled to the
following benefits:

 

  •   Enhanced severance payment as additional consideration for releasing all
potential claims. Eligible Associates will be paid severance pay in accordance
with the enhanced schedule listed below for each full or partial year of
service, less applicable benefit contributions, taxes, and withholdings.

 

E-3



--------------------------------------------------------------------------------

Enhanced Payment Schedule

 

    Years of Service    Number of Weeks         

2

   20         

3

   24         

4

   28         

5

   32         

6

   36         

7

   40         

8

   44         

9

   48         

³10

   52     

 

Continuation of Current Benefits (only applicable with a signed release and
waiver of claims agreement)

 

  •   Medical and Dental

 

In consideration of the Associate executing the release and waiver agreement,
and in addition to the severance pay benefits, if the Associate is participating
in the Company’s group medical and dental plan, he or she may continue to
participate in the applicable group plans, pursuant to those plans’ terms until
the end of the month in which he or she receives any separation pay.

 

The Company’s and the Associate’s contributions for these benefits are the same
as the contributions for active Associates.

 

The Company reserves the right to modify or terminate any group medical and
dental insurance plan at any time. The Company also reserves the right to change
the required participant contributions for any group medical and dental
insurance plan at any time.

 

  •   Optional COBRA Continuation Coverage

 

After the Associate’s insurance continuation has ceased, he or she will be
eligible to elect optional COBRA coverage for 18 months. Associates will receive
an application for COBRA coverage from the COBRA administrator shortly after his
or her termination date.

 

Benefits That End

 

In all circumstances, regardless of whether a release and waiver agreement is
signed, all other benefits will cease as of the last day of employment
consistent with Plan documents.

 

Other Considerations

 

  •   Workers’ Compensation

 

  • If the Associate is terminated immediately due to a qualifying event,
severance benefits shall be paid as outlined in this Policy.

 

  • If the Associate is terminated due to a qualifying event only after the
Company has satisfied a workers’ compensation obligation, severance benefits
will be paid at termination as outlined in this Policy, except that such
benefits will include service only through the date at which the Associate would
otherwise have been terminated.

 

  • If workers’ compensation has previously been denied by the Company and in
legal dispute, and if the Associate is terminated due to a qualifying event,
severance

 

E-4



--------------------------------------------------------------------------------

benefits should be paid at termination as outlined in this Policy. However,
prior to paying severance, it is important to confer with legal counsel handling
the matter to consider any ramifications to the Company’s legal strategy.

 

  •   Educational Reimbursement

The Company will provide education reimbursement per the policy guidelines.

 

  •   Medical Plan Option – With signed release and waiver of claims agreement

If an Associate is participating in the Company’s group medical and dental plan,
since the loss of job is a life event, the Associate may make an immediate
change in their coverage level or medical plan option. The Associate should
advise the Director of Human Resources of any change in coverage.

 

Reemployment

 

It is understood that the separated Associate will make reasonable efforts to
secure employment during the separation pay period. Should an Associate become
reemployed by the Company or any other employer before receiving the full
separation pay allowance to which he or she is entitled, no payments will be
made beyond his or her date of reemployment. Medical insurance, which was in
effect, will be in effect until the end of the month during which he or she
received any separation pay.

 

Method of Payment

 

  •   Separation payments will be made based on an Associate’s normal payroll
schedule.

 

  •   Concurrent with the first separation check, and all subsequent checks, the
separated Associate will be mailed a form stating, “I am currently unemployed.”
This form must be signed, dated, and returned to the Company prior to the
distribution of the next scheduled check. This process will be followed until
the separated Associate states he or she has employment, or the separation pay
per the schedule has been exhausted.

 

Claims Procedure

 

If an Associate is separated from employment and believes that he or she is
entitled to additional benefits, then the Associate should send a written notice
of claim to the Director of Human Resources. The Human Resources Director must
receive this notice within 90 days from the separation from employment. Claims
received more than 90 days after separation will automatically be denied.

 

If the claim is properly submitted, the Director of Human Resources needs to
promptly send this claim to the Plan Administrator for review. The Company will
send a written decision to a claimant within 30 days of receipt of the claim.
The decision of the Plan Administrator will be final. The Plan Administrator
shall exercise his or her powers in a uniform and nondiscriminatory manner.

 

The Plan Administrator retains the discretion to reduce the Severance Allowance,
or any other settlements or relocation subsidies, to recover any amounts the
Associate owes to the Company. By participating in this program, the Associate
waives all notices and demands in connection with such offsets and consents
thereto.

 

E-5